t c memo united_states tax_court gary k bielfeldt and carlotta j bielfeldt et al petitioners v commissioner of internal revenue respondent docket nos filed date timothy c frautschi maureen a mcginnity elizabeth staton idleman lloyd j dickinson and wayman c lawrence iv for petitioners alan m jacobson joseph t ferrick and david d choi for respondent 1cases of the following petitioners have been consolidated for purposes of trial briefing and opinion docket no bielfeldt company profit sharing plan and trust bank one peoria trustee and bielfeldt company a general_partnership by gary k bielfeldt docket no linda s bielfeldt docket no david l julie k bielfeldt docket no karen j bielfeldt gray docket no gary k carlotta j bielfeldt docket no gary k bielfeldt docket no david l julie k bielfeldt after trial however the parties notified the court that the issue addressed herein applies only to docket no accordingly the issue addressed herein applies only to docket no memorandum findings_of_fact and opinion laro judge gary k bielfeldt and carlotta j bielfeldt petitioned the court to redetermine respondent's determination of deficiencies in and additions to their through federal income taxes respondent determined the following deficiencies and additions thereto additions to tax_year deficiency sec_6653 sec_6661 --- dollar_figure --- dollar_figure big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number respondent also determined that petitioners are liable for the time-sensitive addition_to_tax under sec_6653 for each of the taxable years from through following the trial of one of the issues arising in this case we must decide whether gains and losses realized by gary k bielfeldt petitioner on the disposition of u s treasury securities treasury securities are ordinary or capital we hold they are capital unless otherwise stated section references are to the internal_revenue_code in effect for the relevant years i overview findings_of_fact some facts have been stipulated and are so found the stipulated facts and exhibits submitted therewith are incorporated herein by this reference petitioner and ms bielfeldt are husband and wife and they resided in peoria heights illinois when they petitioned the court they are cash_method taxpayers and they filed joint federal_income_tax returns for the subject years their through tax returns were prepared by peat marwick mitchell co or a successor thereto collectively peat marwick their return was prepared by coopers lybrand petitioner holds a bachelor's degree and a master's degree during the subject years petitioner bought and sold treasury securities and his tax returns for those years reported his sales as capital_gains or capital losses petitioner's return reported that he was an investor in treasury securities petitioner's through returns reported that he was a trader in treasury securities petitioner notified respondent of his claimed change in status by attaching a statement to his tax_return that read in relevant part as follows during the above-named taxpayer had a very extreme change in the volume of trading activities conducted on his own behalf the magnitude of trading activities now qualify the taxpayer as trader for tax purposes rather than an investor respondent audited petitioner's through taxable years and at or about the same time respondent audited the related years of bielfeldt co b c and its predecessor bielfeldt lauritsen hagemeyer bl h general partnerships in which petitioner was the controlling partner respondent's audit of petitioner ended on date with the issuance to him of a 30-day_letter on date petitioner amended his through tax returns to assert therein that he was a dealer in treasury securities and that he was entitled to income_tax refunds resulting from reclassifying his gains and losses as ordinary on date respondent issued to petitioner a notice_of_deficiency that in relevant part disallowed the refund claims on the amended returns on the basis of respondent's determination that petitioner was not a dealer in treasury securities in this proceeding petitioner claims the following income_tax refunds on the basis of his assertion that he was a dealer year refund dollar_figure big_number big_number big_number big_number ii treasury securities cash market the treasury securities cash market consists of bills notes and bonds issued by the department of the treasury treasury treasury bills t-bills are issued in 3-month 6-month or 1-year maturities t-bills are non-interest-bearing bl h's partnership_agreement was amended on date to change bl h's name to b c as of date both bl h and b c filed forms u s partnership return of income hereinafter we refer to bl h as b c obligations that are issued below face value and redeemed at maturity at face value treasury notes t-notes are issued in or 10-year maturities t-notes are issued at or near face value and they are redeemed at maturity at face value t-notes bear a fixed rate of interest which is payable semiannually and most t-notes are noncertificated ie they do not exist in physical form but trade through an electronic system known as the federal reserve bank book entry system treasury bonds t-bonds mature or more years after issuance t-bonds are issued at or near face value and they are redeemed at maturity at face value t-bonds bear interest which is payable semiannually and most new t-bonds are noncertificated the interest rate on new t-bonds is set at auctions held by the federal reserve bank of new york the fed treasury securities are rarely listed on an organized exchange and the volume of trading of treasury securities on organized exchanges is minimal virtually all trading of treasury securities occurs over the counter or at auctions which the treasury holds to sell the securities initially auction bidders tender competitive or noncompetitive bids competitive bids generally represent the price that bidders offer to buy the securities and noncompetitive bids generally represent the bidders' offers to buy the securities at the average of the successful competitive bids bidders other than primary dealers as defined below must deposit percent of any competitive bid tendered and these deposits are held without interest for days or weeks until the auction purchase settles in practice only primary dealers submit competitive bids directly to the treasury they do so for their own accounts as well as on behalf of others after treasury securities are issued through the auction process they are generally traded over the counter in direct transactions between the buyer and the seller or through interdealer brokers as defined below prices are quoted as bids the price that a buyer is willing to pay and offers or asks the price at which a seller is willing to sell a transaction is effectuated when a buyer or seller accepts a bid or offer respectively or when they negotiate a different price over-the-counter trading of treasury securities is usually effectuated over the telephone on the basis of established business relationships primary dealers are the to firms which have been recognized as such by the fed to deal with it directly in the treasury securities market in designating primary dealers the between the announcement of an upcoming auction and the issuance of the securities following the auction new issues of treasury securities also are traded over the counter on a when-issued wi basis for a period that may last from several days to approximately weeks the purchaser of wi securities must pay for the securities on or before the date that the securities are issued dealers in the treasury securities market who are not primary dealers are known informally as secondary dealers continued fed applies the following criteria the firm must have adequate capital relative to the positions it assumes the firm must participate consistently and meaningfully in treasury auctions of new securities and must submit bids in every auction the firm must file periodic reports with the fed setting forth certain market information and the firm must be an effective market maker primary dealers trade treasury securities for their own accounts proprietary trading or for the accounts of customers pursuant to customer directives customer trading these two types of trading are not mutually exclusive a primary dealer may accept a customer's bid or offer for a particular security as part of the dealer's proprietary trading strategy or it may initiate trades to improve its proprietary position primary dealers frequently trade treasury securities with other primary dealers either directly trader to trader or indirectly through interdealer brokers primary dealers frequently sell to other primary dealers the treasury securities that they purchase at auction when a primary dealer and a counterparty agree on a transaction a trade ticket is prepared which states the terms of the transaction the primary dealer uses the information on the trade ticket to prepare a confirmation slip that is sent to the counterparty continued the treasury securities market has many secondary dealers interdealer brokers are brokerage firms that facilitate trades between counterparties who are mainly primary dealers interdealer brokers do not hold positions in government securities themselves the principal interdealer brokers are rmj fundamental brokers inc garban liberty and cantor fitzgerald cf cf is the only interdealer broker that trades for customers other than primary dealers cf's customers include banks fund managers and investment funds approximately percent of cf's volume of trading in treasury securities is for customers who are not primary dealers interdealer brokers provide their customers with crt terminals screens on which the customers may view in their offices the best bids and offers made by the broker's subscribers the customers telephone bids and offers to their broker and the broker electronically posts these bids and offers on its screens without identifying the customers who are tendering the bids or offers when a person accepts a bid or an offer listed with the broker the broker effectuates the transaction and indicates on its screens that the bid or offer was accepted the broker sends confirmation to the buyer and seller showing the broker itself as the counterparty neither the person quoting the price nor the person accepting the price know sec_5 bids and offers are also quoted directly verbally or otherwise between potential counterparties the identity of the counterparty the broker earns a commission which is paid_by the person who accepted the bid or offer iii financing positions in treasury securities treasury securities are excellent collateral for loans because they are highly liquid loans secured_by treasury securities usually take the form of a simultaneous sale of the security by the borrower to the lender and a binding obligation of the borrower to repurchase the security from the lender in the future at a somewhat higher price than the original sale price the difference between the purchase and sale prices is the functional equivalent of interest a borrower calls these transactions repurchase agreements or repos and a lender calls these transactions reverse repurchase agreements or reverse repos a reverse_repo allows a person with idle cash to earn interest on the idle funds and it allows a seller of unencumbered treasury securities to finance a counterparty's purchase of securities a reverse_repo also lets a short seller of treasury securities borrow the securities to cover a short_sale cash is transferred to the security lender as collateral to guarantee return of the borrowed security and the short seller for this reason interdealer brokers are known as blind brokers although the loans are actually independent purchase and sale transactions the terms borrower and lender are used figuratively to simplify the explanation of these financing arrangements earns interest on the cash collateral the lender under a repo typically buys and resells the treasury security at a small discount from its current value repos can mature overnight they can have fixed longer terms or they can have indefinite terms that continue until terminated by either party the interest rate charged by a repo lender can be fixed for the term of the repo or it can be reset daily repurchase and reverse repurchase transactions are primarily transacted over the telephone and primary dealers secondary dealers interdealer brokers and other market participants engage in repos and reverse repos as principals the treasury securities cash market is characterized by highly leveraged transactions and virtually all participants in the treasury securities market engage in leveraged trading to a large extent iv background of petitioner and b c petitioner has worked in the commodities and securities industries his entire career from to he worked as a securities broker registered with the national association of securities dealers nasd the new york stock exchange and the american stock exchange from to he worked with j w dickson a futures commission merchant fcm and a member of the chicago board_of trade cbt in he began working for an fcm is a designation given by the commodity futures trading commission cftc to a person who it has licensed to do continued b c a commodities clearing firm that he formed in partnership with three former coworkers petitioner was b c's managing partner and he initially owned percent of its equity b c traded commodity futures for its own account and for the accounts of its customers and it cleared trades for customers with accounts which it managed on a nondiscretionary basis nondiscretionary accounts b c was a member of the cbt and the board_of trade clearing corporation b c was registered with the cftc as an fcm at the end of petitioner purchased his partners' interests in b c and he installed his three children as partners as of date as relevant herein petitioner owned percent of b c and each of his children owned percent b c traded treasury securities in both the cash and futures markets for customer accounts and for its own accounts and it had established trading relationships and credit lines with a number of primary and secondary dealers b c facilitated retail customers' submittal of noncompetitive bids in treasury auctions by forwarding their bids to a primary dealer named harris bank trust b c acted on behalf of the retail customers in reselling the securities purchased at auction at the highest available continued business in the futures market alternatively an account could be managed on a discretionary basis in the case of discretionary accounts customers give their broker a set amount of money to manage in the manner which the broker believes is wise price b c's retail customers in treasury securities were long- term clients personal friends employees and friends of personal friends the only account holders at b c other than petitioner who traded government securities were customers of b c not of petitioner b c's offices are in peoria and chicago illinois and employees in both offices engage in proprietary trading the peoria office is primarily responsible for customer relations including identifying and soliciting customer prospects preparing customer account agreements responding to customer inquiries and administering the managed account program the chicago office serves back office functions clearing all treasury securities futures and other trades and handling accounting customer credit and regulatory compliance petitioner works out of the peoria office and b c pays the rent on the space that he uses petitioner used this space to engage in his personal trading which included the trading of futures contracts stocks corporate bonds and all three types of treasury securities petitioner transacted his personal trades through b c and b c cleared these trades and performed the required bookkeeping for them petitioner used b c's video screens and other market information services to assist him with his treasury securities cash trading and he used b c's telephones and direct lines to primary dealers an employee in the peoria office arranged financing for petitioner's treasury securities trades petitioner's personal trading was transacted through b c's house account account b c maintained this account as a partner's account and the securities purchased and sold in account were petitioner's property petitioner did not share with his partners the gains and losses from trading these securities and he made his own trading decisions in trading in this account the typical holding_period for the treasury securities held in account was less than month petitioner's trading records were maintained primarily in the peoria office by b c employees b c's records were maintained in the chicago office b c employees in peoria forwarded clearing instructions to the chicago office for all of petitioner's account trades and b c employees in the chicago office cleared all these trades and made appropriate entries in b c's records the government securities act of the act publaw_99_571 and f 100_stat_3218 u s c sec_78o became effective in date before that time most dealers in treasury securities were not required to register with the securities_and_exchange_commission sec or the nasd the act required government securities brokers_and_dealers to register with the sec and the nasd unless an exemption applied initially there was uncertainty as to whether the act required firms like b c already registered with and regulated by the cftc as an fcm to register with the sec and the nasd b c initially applied for registration but later withdrew its application on the basis of its understanding that it was not required to register because it was an fcm petitioner who was not personally registered as an fcm never registered with the sec as a government securities_dealer for a trade_or_business separate from b c's and he never registered with the nasd as a dealer for a trade_or_business separate from b c's generally any person acting as a dealer_in_securities and maintaining a place of business in illinois must register with the illinois secretary of state b c did not register with the illinois secretary of state because of its understanding that it was exempt from registration requirements as an fcm petitioner never registered with the illinois secretary of state as a dealer for a trade_or_business separate from b c's v petitioner b c trading in treasury securities cash market petitioner traded treasury securities through account with the following known counterparties aubrey g lanston co chicago barclays de zoete wedd new york chemical bank new york chicago research trading co new york citibank n a citicorp new york continental illinois national bank and trust co chicago daiwa securities america inc new york discount corp of new york drexel burnham lambert government securities inc new york fidelity investments brokerage services boston first boston corporation new york first interstate bank of california chicago goldman sachs co new york greenwich capital markets inc greenwich ct harris trust savings bank chicago kidder peabody co incorporated chicago kleinwort benson government securities chicago lehman government securities inc new york lloyds government securities inc new york manufacturers hanover trust co new york merrill lynch government securities new york morgan stanley co inc new york nomura securities international inc new york salomon brothers inc new york smith barney government securities inc chicago staley financial services inc new york yamaichi international american inc new york all of these counterparties other than the two denoted with an asterisk were or became primary dealers during the subject years petitioner regularly purchased securities from and sold securities to and engaged in repos and reverse_repo transactions with these counterparties these transactions were effectuated through account petitioner traded treasury securities in account directly with these counterparties on a principal- to-principal basis he also traded treasury securities in account with other unknown counterparties ie on a blind basis through cf he regularly dealt with many different counterparties to improve his access to market information he traded mainly with large primary dealers because they were among the most active participants in the treasury securities cash market and they traded the largest volumes before b c opened an account with cf cf provided b c with its speed system electronic screen b c already had two screens through cf petitioner posted bids and asks on these screens and executed blind trades with counterparties who were either primary dealers or other market participants petitioner could not place orders to buy or sell securities on any other interdealer broker screen because those screens were restricted for use by primary dealers only cf gave petitioner the same favorable commission rate extended to primary dealers on account of the volume of his trading the advantageous commission rate offered to petitioner based on volume was generally available to all cf customers petitioner worked an average of hours per day spending percent of his time trading in account his trading assistant a b c employee named cindy james verbally confirmed all of his account trades with his counterparties on the day of the trade and during the next day she verified principal and accrued interest and prepared the necessary cash and security delivery instructions although it was customary for dealers to send their customers confirmation petitioner did not send confirmation to his counterparties petitioner traded the following dollar volumes in the treasury securities cash market during through counterparty aubrey lanston -0- -0- -0- -0- dollar_figure barclays bank -0- -0- -0- -0- big_number cf1 dollar_figure dollar_figure dollar_figure dollar_figure big_number chemical bank -0- -0- big_number big_number big_number chicago research trading -0- big_number -0- -0- big_number citibank -0- -0- big_number -0- big_number continental bank -0- -0- -0- -0- big_number daiwa -0- big_number -0- -0- big_number discount corp big_number big_number big_number big_number big_number drexel burnham big_number big_number big_number -0- big_number fidelity -0- -0- -0- -0- big_number first boston big_number big_number big_number -0- big_number first interstate big_number big_number big_number -0- -0- goldman sachs big_number big_number big_number big_number big_number greenwich capital -0- -0- -0- -0- big_number harris bank big_number big_number big_number big_number big_number kidder peabody -0- big_number big_number -0- big_number kleinwort benson big_number -0- -0- -0- big_number lehman brothers big_number big_number big_number big_number big_number lloyds -0- big_number -0- -0- -0- manufacturers -0- big_number -0- -0- -0- merrill lynch big_number big_number big_number big_number big_number morgan stanley -0- big_number -0- -0- -0- nomura -0- big_number big_number -0- -0- salomon bros big_number big_number big_number big_number big_number smith barney -0- -0- -0- -0- big_number staley big_number -0- -0- -0- -0- yamaichi -0- big_number -0- -0- -0- total lbig_number big_number big_number big_number big_number 1these volumes refer to trades brokered by cf on a blind basis dealers try to be available regularly to satisfy customer requests and the normal function of a government securities trading desk at a primary dealer is to try to buy and sell securities all the time primary dealers typically engage in government securities trading daily and they seldom fail to respond to a customer request to do a transaction or to make a marketdollar_figure no person ever asked petitioner to make a market and petitioner did not always accept requests to buy or sell a security petitioner was more interested in buying an initial position rather than selling he had no government securities transactions during extended periods during the subject years his trading gaps exceeded days in days in and days in he did not trade on a regular daily basis during and and he suffered increasing losses in those years the treasury holds treasury securities auctions each year most of which are weekly auctions of treasury bills making a market means providing a simultaneous bid and offer on the same security pursuant to a customer request petitioner was awarded treasury securities in auctions in in in in and in petitioner's auction purchases as a percentage of his total purchases of treasury securities ranged from to percent during through overall petitioner acquired more than one-third of his treasury securities through auctions during that period petitioner participated actively in the auctions because they allowed him to acquire a large position in a short time at one price petitioner then traded from the core positions acquired at auction adding to his holdings through purchases and selling the securities to primary dealers in smaller blocks petitioner frequently submitted multiple bids in the same auction through different primary dealers petitioner never acquired a treasury security on the auction in response to a prospective buyer's request to repurchase that security from him petitioner had ongoing contacts with cf and numerous primary dealers there was no difference in the way cf treated petitioner and the way it treated any other cf customer when a customer of cf would call to place a bid or offer on the cf system it was solely the customer's choice to decide the security on which he would make a bid or offer when petitioner called cf to post a bid or offer on the cf system it was solely his choice whether to do so and solely his choice as to the specific security he wanted to bid or offer when petitioner called cf to post a bid or offer on the cf system it was not pursuant to a request by a customer of petitioner to do a trade many times petitioner would submit a bid to cf and ask that it be continuously re-input into the cf system until petitioner was successful in buying the desired security petitioner on occasion gave discretion to primary dealers as to price for both auction and nonauction transactions on other occasions petitioner would give the primary dealers orders dollar_figure petitioner never received a customer order in government securities petitioner typically financed his purchases of treasury securities through repurchase agreements ms james contacted primary dealers and cf to locate the best rates petitioner had credit lines with different primary and secondary dealers and he could finance his purchases through any of these firms petitioner sometimes financed treasury securities through a dealer other than the dealer from whom he purchased the securities petitioner typically dealt with a variety of counterparties in the course of acquiring financing and selling particular positions government securities dealers usually orally confirm a trade and mail written confirmation on it when petitioner executed trades of treasury securities with primary dealers the primary dealers always mailed the confirmation to b c sometimes to the an order is a customer's request to a dealer to purchase or sell a specified quantity of securities on the customer's behalf either at a specified price or at the best available price in the market attention of petitioner sometimes with a reference to account and sometimes with no reference to either petitioner or account petitioner almost always received repo trade confirmation from the primary or secondary dealers with whom he dealt petitioner never sent trade or repo confirmation to the primary dealers with whom he dealt and he never sent trade or repo confirmation to any of the counterparties with whom he dealt when b c executed a trade for a retail customer b c usually phoned the customer acknowledging that the trade had been executed and sent the customer a written confirmation petitioner received monthly statements from the primary dealers with whom he dealt regularly and he received monthly statements from other primary dealers irregularly he never sent monthly statements to any of his primary dealer counterparties and he never sent monthly statements to any of his secondary dealer counterparties b c routinely sent monthly statements to its customers the government securities dealers with whom petitioner dealt kept various records on their customers' accounts including petitioner's these records included customer account agreements b c regularly used a customer agreement for its retail customers during the subject years petitioner did not receive a customer account agreement from any of the counterparties with whom he dealt opinion we must decide whether petitioner's gains and losses from his dealings in treasury securities were ordinary or capital whereas an individual may generally deduct from current income all ordinary losses sec_165 an individual's deduction for capital losses is limited sec_165 sec_1211 see 500_f2d_1298 7th cir affg per curiam tcmemo_1973_83 an individual may currently deduct capital losses only up to the amount of his or her capital_gains plus dollar_figure or dollar_figure for married individuals filing separately he or she must carry forward any excess loss to a future taxable_year sec_1211 and sec_1212 see moravec v commissioner supra a capital_loss is any loss realized on the sale_or_exchange of a capital_asset see sec_1222 485_us_212 a capital_asset includes any property held by the taxpayer whether or not connected with his trade_or_business that is not within one of five categories sec_1221 arkansas best corp v commissioner supra pincite sec_1221 the only category that could apply here provides that property is not a capital_asset if it is stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of the taxpayer if on hand at the close of the taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business petitioner focuses on this text and argues that his treasury securities were not capital assets according to petitioner even if he did not hold the treasury securities for sale to customers the securities were stock_in_trade or other_property of a kind which would properly be included in his inventory if on hand at the close of the taxable_year petitioner asserts that he bought the treasury securities for resale which he concludes means that the securities were stock_in_trade or inventory petitioner asserts that an ordinary_loss arises from the sale of property in an everyday activity such as his security trading in which there are short holding periods a frequency and volume of sales and regular interaction with buyers alternatively petitioner argues he held the treasury securities primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business petitioner asserts that his customers were his primary dealer counterparts according to petitioner the meaning of the word customer includes any person with whom he had established business relationships and with whom he dealt regularly on a principal-to-principal basis petitioner asserts that the fact that he held his treasury securities primarily_for_sale_to_customers is evidenced by the fact that b c bought and held securities primarily for sale to its customers petitioner asserts that the mere fact that he traded on his own account rather than on behalf of third parties does not take him outside the definition of a dealer respondent replies that petitioner's gains and losses were capital because he was not a dealer respondent asserts that petitioner traded for his own account and that he had no customers respondent asserts that petitioner had no separate place of business to conduct his trading and that he used b c's resources to effectuate his trades respondent asserts that petitioner did not register as a dealer with the sec nasd or illinois secretary of state respondent asserts that petitioner did not treat himself as a dealer on his tax returns as originally filed we agree with respondent that petitioner was not a dealer in treasury securities during the subject years to start with petitioner is incorrect in asserting that his treasury securities were his stock_in_trade or inventory even if he did not hold the securities for sale to customers as courts have consistently held securities may be classified as stock_in_trade or inventory only when they are held primarily_for_sale_to_customers in the ordinary course of business 147_f3d_147 2d cir affg tcmemo_1997_24 943_f2d_1048 9th cir 876_f2d_657 8th cir affg per curiam tcmemo_1987_582 788_f2d_1025 4th cir van 152_f2d_654 2d cir affg per curiam a memorandum opinion of this court dated date 89_tc_445 see 16_tc_213 it is well settled that property cannot be classified as stock_in_trade or property subject_to inventory unless it is held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business see also kelly v commissioner tcmemo_1996_529 tybus v commissioner tcmemo_1989_309 the mere fact that petitioner may have sold the treasury securities in the ordinary_course_of_his_trade_or_business an assertion that petitioner vigorously makes but which we decline to decide does not mean as petitioner asks us to hold that the securities are outside the meaning of the term capital_asset as used in sec_1221 in order to escape the broad reach of that term and the resulting classification as a capital_gain or capital_loss petitioner's sales not only must have been in the ordinary_course_of_his_trade_or_business but must have been to customers as welldollar_figure in fact the phrase to customers was expressly added to the predecessor of sec_12 petitioner citing 350_us_46 argues on brief that the term capital_asset is narrowly defined for purposes of sec_1221 we disagree in 485_us_212 the supreme court clarified that the term capital_asset is construed broadly and that corn products stands for the narrow proposition that hedging_transactions that are an integral part of a business' inventory-purchase system fall within the inventory exclusion of sec_1221 in the revenue act of ch 48_stat_680 to make it impossible to contend that a stock speculator trading on his own account is not subject_to the capital_loss limitation provisions h conf rept 73d cong 2d sess c b part see also united_states v diamond supra pincite 374_f2d_14 9th cir 16_tc_1026 for a detailed discussion of the legislative_history of the to customers amendment see king v commissioner supra pincite kemon v commissioner supra pincite wood v commissioner supra pincite as to petitioner's alternative argument namely that he sold the treasury securities to customers whether an individual sells securities to customers is a question of fact that hinges on his or her classification as a dealer trader or investor kemon v commissioner supra pincite all purchasers of securities are within one of these three categories and only a dealer is eligible for the sec_1221 exception because only a dealer has customers united_states v wood supra pincite2 as the court_of_appeals for the ninth circuit has stated in distinguishing these three types of purchasers a dealer is a person who purchases the securities or commodities with the expectation of realizing a profit not because of a rise in value during the interval of time between purchase and resale but merely because they have or hope to find a market of buyers who will purchase from them at a price in excess of their cost this excess or mark-up represents remuneration for their labors as a middleman bringing together buyer and seller and performing the usual services of retailer or wholesaler of goods 16_tc_1026 dealers have customers for purposes of sec_1221 see 788_f2d_1025 4th cir traders on the other hand are sellers of securities or commodities who depend upon such circumstances as a rise in value or an advantageous purchase to enable them to sell at a price in excess of cost id pincite a trader performs no merchandising functions nor any other service which warrants compensation by a price mark-up of the securities he or she sells id pincite a trader will be deemed to be engaged in a trade_or_business if his or her trading is frequent and substantial king t c pincite generally both dealers and traders will be engaged in a trade_or_business only a dealer however has customers an investor is very similar to a trader like a trader an investor makes purchases for capital appreciation and income king t c pincite unlike a trader however an investor makes such purchases usually without regard to short-term developments that would influence prices on the daily market id an investor on the other hand will never be considered to be engaged in a trade_or_business with respect to his or her investment activities no matter how extensive his or her activities might be id pincite id see also sec_1_471-5 income_tax regs regulatory definition of a dealer_in_securities petitioner was not a dealer first he did not conduct his trading activity in the manner in which a dealer would have he personally owned all of the treasury securities that he traded he traded those securities only for his own account and he reported on his personal income_tax returns the gains and losses on his trades he did not make a market in treasury securities and he did not earn a commission on any of his trades because the counterparties thereto were not required to pay him a commission he did not maintain a place of business for trading his securities separate from b c's and he did not effectuate trades pursuant to a directive he did not treat his counterparties as customers eg he did not send them confirmation he did not have them sign customer account agreements and he did not send them monthly statementsdollar_figure although he was a part owner of b c the business of which included trading securities to customers he did not trade his treasury securities in the course of that business he merely used b c's resources to assist him in his independent activity of trading treasury securities although he asks the court to consider his trading activity part of b c's business activity we decline to do so petitioner and b c are separate and under the facts herein we will not disregard their separateness or otherwise treat them as one to the extent that petitioner asks the court to conclude that he used b c as petitioner asks the court to find that sending written confirmation was not the practice in the industry especially in cases where like his all trades were confirmed orally petitioner also asks the court to find that the industry practice was not to send monthly statements to or obtain customer agreements from institutional investors we decline to make either finding neither finding is supported by reliable evidence in the record his agent and instrumentality for purposes of trading the treasury securities in account the facts at hand do not support such a conclusion the fact that petitioner personally owned his treasury securities that he traded them for his own account that he did not have a separate place of business to conduct his trading and that his only source_of_income from his trading depended on an increase in value all militate against categorizing him as a dealer see marrin v commissioner f 3d pincite kemon v commissioner supra pincite second petitioner's primary intent in trading treasury securities was inconsistent with that of a dealer a dealer purchases securities intending to profit primarily from selling the securities at an increased price that represents remuneration for working as a middleman and performing the usual services of retailer or wholesaler of goods kemon v commissioner t c pincite3 see 29_bta_1255 affd sub nom 78_f2d_713 2d cir see also macadam v commissioner tcmemo_1991_410 petitioner by contrast aimed to reap a profit from an increase in value caused by a favorable fluctuation in interest rates and but for such a favorable fluctuation he would not have reaped any meaningful profit at all interest rates change daily and petitioner speculated that the short-term course of those rates would be consistent with the course that he predicted which in turn would increase the value of his securities the mere fact that petitioner may have traded treasury securities regularly and extensively does not necessarily mean as petitioner would have us hold that any purchaser of those securities was a customer of his a profit_motive that hinges on a hope or expectation of prospering from a rise in the value of a security is not indicative of a dealer see united_states v wood f 2d pincite2 see also marrin v commissioner supra pincite third petitioner's pool of purchasers was not indicative of that of a dealer his pool was almost exclusively primary dealers and most of his trades were effectuated through two of those dealers namely salomon brothers inc and goldman sachs co he sold many of his securities to the same primary dealer from whom he had bought them see van suetendael v commissioner f 2d pincite macadam v commissioner supra such a pool of purchasers as that maintained by petitioner is not indicative of a dealer accord 147_f3d_147 2d cir taxpayer who bought stock from a broker and sold it to the same or another broker was not entitled to ordinary_loss treatment 231_f2d_281 7th cir taxpayer who traded futures contracts on the floor of the cbt on his own behalf and not for the account of the partnership of which he was a member or for any customer of the partnership did not hold the contracts primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business cf estate of hall v commissioner supra partnership was a dealer of securities even though its sales were made primarily to brokers on the new york stock exchange partnership had established place of business held itself out as a dealer and most importantly did not buy the securities for investment or speculation fourth the fact that petitioner did not perform any merchandising functions or any other services which would have warranted a markup in the price of his treasury securities is indicative of a trader see kelly v commissioner tcmemo_1996_529 furer v commissioner tcmemo_1993_165 affd without published opinion 33_f3d_58 9th cir petitioner used b c's facilities and personnel to trade the securities and he never received any remuneration for working as a middleman because he never brought a buyer and seller together his securities were as easily accessible to one as to the other thus he profited only when his securities rose in value between the time that he bought them and the time that he sold them see kemon v commissioner supra pincite the inability to mark up a security for reasons other than value appreciation is not indicative of a dealer see frankel v commissioner tcmemo_1989_39 fifth the fact that petitioner did not consider himself a dealer during the relevant time militates against classifying him as a dealer if petitioner had in fact been a dealer he would have been required to register as such with the sec the nasd and the illinois secretary of state yet he did not register with any of these agenciesdollar_figure nor did he advertise himself as a dealer one need only examine his tax returns as originally filed to understand that he did not consider himself a dealer at the time of their filings none of these returns reported that he was a dealer in treasury securities they reported that his gains and losses were capital although he testified that he did not know when he originally filed his returns that the federal tax laws differentiated between gains and losses that were capital as opposed to ordinary we find this testimony illogical when considered in the light of the record as a whole petitioner is an intelligent man who when he filed his tax_return had been working for more than years during each year in issue he had experienced the benefits of capital_gains and the burdens of capital losses he reported that he was unable to deduct currently dollar_figure dollar_figure and dollar_figure of capital losses that he realized exclusive of any prior year petitioner and b c's chief financial officer testified that they believed that petitioner did not have to register individually because he and b c were one and the same we do not find this testimony persuasive even if petitioner did believe that he and b c were one and the same when it came to partnership business a finding that petitioner asks the court to make but which we are unable to make because of a lack of substantiation the subject trading of treasury securities was not partnership business it was an activity that petitioner conducted independently of b c moreover petitioner reported the gains and losses therefrom on his personal income_tax return carryovers in and respectively and he reported net_long-term_capital_gains of dollar_figure dollar_figure and dollar_figure on his and returns respectively for which he took into account 60-percent deductions under sec_1202 we also believe that he was familiar with the classifications of dealer trader or investor we discussed the difference between a dealer and a trader almost years before petitioner first entered the securities industry see kemon v commissioner t c pincite3 and this distinction was almost years old at the time that he filed his return we also take into account that all of the subject returns were prepared by large multinational accounting firms and that the return noted specifically that petitioner was a trader and not an investor dollar_figure the fact that petitioner did not have himself licensed as a dealer that he did not consider in other words notwithstanding the multi-million-dollar capital losses that petitioner reportedly incurred during these years he limited his capital_loss deduction for and to dollar_figure each we also note that petitioner reported total income of dollar_figure dollar_figure and dollar_figure for these respective years and that he reported that his related tax_liability was dollar_figure dollar_figure and dollar_figure respectively petitioner testified that he retained coopers lybrand to prepare his tax returns because it was more familiar than peat marwick with the securities area petitioner implied during his testimony that coopers lybrand saw that peat marwick had incorrectly classified him as a dealer and that coopers lybrand amended his through returns to correct peat marwick's mistake we are unpersuaded by this testimony as a point of fact petitioner's tax_return classified petitioner as a trader and this return was prepared by coopers lybrand himself a dealer and that he did not hold himself out as a dealer undercuts his argument that he was one see 374_f2d_14 9th cir see also furer v commissioner supra michelson v commissioner tcmemo_1990_27 affd 951_f2d_288 10th cir tybus v commissioner tcmemo_1989_309 huebschman v commissioner tcmemo_1980_537 petitioner argues vigorously that his customers were the primary dealers to whom he sold the securities we do not agree petitioner's proffered definition of the word customer to wit any person with whom he had established business relationships and with whom he dealt regularly on a principal-to-principal basis misses the mark as we stated in frankel v commissioner supra in refusing to adopt a similar definition that was proffered by the taxpayer there a seller of securities who does not perform a merchandising function--who does not act as a middleman bringing buyer and seller together--is considered a trader and as such not even the broadest array of vendees will be his 'customers' although not identical the instant case is analogous to frankel v commissioner supra there the taxpayer was an associate of an investment firm who began trading gnma's for his the taxpayer in frankel v commissioner tcmemo_1989_39 asked the court to adopt a definition under which a customer is any person who buys an asset from another person own account in with one exception he sold the gnma's back to the same primary dealer from whom he had purchased them in he stopped trading gnma's and began trading treasury securities through accounts which he maintained with primary dealers we rejected his argument that he was a dealer and that the primary dealers were his customers we stated the fact that petitioner did not trade on an organized exchange but rather dealt directly with the primary traders is of no consequence due to the fact that there existed no gnma exchange petitioner was a trader not a dealer and the primary dealers with whom petitioner traded were not his customers rather he was theirs petitioners would have us look to a myriad of other factors in defining a trader and a dealer however we point out that unlike a dealer a trader has no 'customers' and trades only on his own account however the trading activity in which traders engage may resemble the activity of a dealer in every other respect it is possible that the trading activity of a trader may rise to the level of a trade_or_business of selling securities but nevertheless such sales still produce capital_gains_and_losses king v commissioner supra pincite the distinguishing characteristic between a trader and a dealer is the presence of customers id petitioner argues that frankel v commissioner supra is distinguishable because petitioner's trading activity was more extensive than that of the taxpayer in frankel we disagree that this fact is a meaningful distinction as in frankel the primary dealers with whom petitioner traded treasury securities through his personal account were not his customers and consistent with frankel the absence of customers properly characterizes petitioner as a trader even though his trading activity may have resembled the activities of a dealer in some respects see 147_f3d_147 2d cir taxpayer who bought stock from a broker and sold it to the same or another broker did not sell the stock to customers 231_f2d_281 7th cir taxpayer who traded futures contracts on the floor of the cbt on his own behalf did not sell the contracts to customers we sustain respondent's determination on this issue in so doing we have considered all arguments made by petitioner for a contrary holding and to the extent not addressed above find them to be irrelevant or without merit because other issues remain to be tried an appropriate order will be issued
